Citation Nr: 9912894	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder for accrued benefits purposes. 

2.  Entitlement to an evaluation in excess of 20 percent for 
active duodenal bulb ulcer for accrued benefits purposes. 

3.  Entitlement to an earlier effective date for the award of 
Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran had recognized active service from December 1941, 
to August 1942, and Regular Philippine Army service from May 
1945 to February 1946.  The veteran was confined as a 
prisoner of war (POW) from April 10, 1942, to August 28, 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1997 the RO established service connection for 
the cause of the veteran's death, and awarded entitlement to 
DIC benefits beginning July 1, 1995.  Subsequently, the 
appellant submitted a notice of disagreement as to the 
effective date assigned for the award of DIC benefits.

In May 1998 the RO denied entitlement, for accrued benefits 
purposes, to an evaluation in excess of 20 percent for an 
active duodenal bulb ulcer and service connection for 
schizophrenia.  While the record is not unequivocally clear 
and somewhat ambiguous as to whether the appellant disagreed 
with the denial of these claims, the Board finds that 
liberally evaluating the aggregate of the appellant's 
statements on appeal, it was her intention to appeal the 
above denials and moreover, such issues have been adequately 
developed and are certified for appellate review.  The 
appellant is not prejudiced by this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).





In addition, the Board notes the RO developed an issue on 
appeal as entitlement to service connection for 
schizophrenia, but that the January 1995 correspondence which 
initiated the claim may be construed as a claim for 
entitlement to service connection for a psychiatric disorder.  
Therefore, the Board finds the issues listed on the title 
page of this decision are on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant submitted a claim for accrued benefits 
within one year of the veteran's death.

3.  The veteran was confined as a POW from April 10, 1942, to 
August 28, 1942.

4.  Medical evidence includes diagnoses of depression with 
symptoms manifest to a compensable degree prior to his death.

5.  Medical evidence demonstrates that the veteran's active 
duodenal bulb ulcer was manifested by subjective complaints 
of increased epigastric pain, without evidence of symptoms 
indicative of more than moderate disability.

6.  The veteran died on June [redacted], 1995, as a result of 
corpulmonale and chronic obstructive pulmonary disease.




7.  In November 1997 the RO established service connection 
for the cause of the veteran's death, and awarded entitlement 
to DIC benefits beginning July 1, 1995.

8.  The appellant is presently receiving the earliest 
possible effective date for an award of DIC benefits. 


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorder, classified as 
depression, is presumed to have been incurred during active 
service for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 
1112, 5107, 5121, (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.303, 3.309, 3.1000 (1998).

2.  The criteria for a rating in excess of 20 percent for 
active duodenal ulcer have not been met for accrued benefits 
purposes.  38 U.S.C.A. §§ 1155, 5121, 5107(a) (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.1000, 4.114, Diagnostic Code 
7305 (1998).

3.  The criteria for an effective date, prior to July 1, 
1995, for the award of DIC benefits have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits Claims
Criteria

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1998); 38 C.F.R. § 3.1000(a) 
(1998).  

An application for accrued benefits must be filed within 1 
year after the date of death.  38 U.S.C.A. § 5121(c) (West 
1991);  38 C.F.R. § 3.1000(c);  see Zevalkink v. Brown, 102 
F.3d 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).

There is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

Background and Analysis

The record reflects that in January 1995 the veteran, in 
essence, requested entitlement to service connection and 
entitlement to a rating in excess of 20 percent for active 
duodenal bulb ulcer.  In May 1996 the appellant, the 
veteran's surviving spouse, submitted correspondence which 
may be construed as a claim for accrued benefits.  Therefore, 
the Board finds the appellant is entitled to accrued benefits 
for any benefits arising from the claims existing at the time 
of the veteran's death.

Service Connection Claim
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Service connection can also be granted for chronic POW-
related diseases, including psychoses, anxiety disorders, and 
dysthymic disorders, if the veteran was interned for not less 
than 30 days and an enumerated chronic disease became 
manifest to a degree of 10 percent or more at any time after 
service, subject to rebuttal evidence of nonservice 
incurrence.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) ( hereinafter "the Court") has held that that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81). 

The Court has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Court also has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 10 percent disability rating for mental disorders 
when there was evidence of "mild" impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132, General 
Rating Formula for Psychoneurotic Disorders (effective before 
November 1996).

The Ratings Schedule, after the November 1996 amendments, 
provides a 10 percent rating when there is evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
See 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (effective after November 1996).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records are negative for complaint or 
treatment for any psychiatric disorders.  The veteran's 
February 1946 discharge examination found no psychiatric 
disorders.  In March 1991 the U. S. Army Personnel Center 
verified the veteran's active service, including confinement 
as a POW from April 10, 1942, to August 28, 1942.

VA psychiatric examination in April 1991 included a diagnosis 
of no evidence of schizophrenia.  The examiner noted the 
veteran sustained a stroke in October 1990, but that he had 
not demonstrated behavioral changes or mental disturbances 
before or after his stroke.  There was no evidence of 
intellectual impairment, he was oriented to 3 spheres, 
sensorium and memory were intact, and judgment was fair.

A June 1992 private medical certificate, from Dr. V. N. St. 
M., included a diagnosis of schizophrenia.

VA psychiatric examination in September 1992 included a 
diagnosis of no schizophrenia.  The examiner noted the 
veteran was competent for VA purposes.

In December 1994 the Board, inter alia, denied entitlement to 
service connection for schizophrenia.


In January 1995 the veteran, in essence, requested 
entitlement to service connection for psychiatric 
disabilities, including schizophrenia.

A March 1995 private medical certificate included diagnoses 
of mental sickness due to major depression and anxiety 
neurosis.  The physician, Dr. V. N. St. M., reported the 
veteran was totally disabled, including as a result of 
schizophrenia.  

VA psychiatric examination in April 1995 included a diagnosis 
of senile dementia with depression, including a combination 
of symptoms of dementia and depression.  It was noted the 
veteran's daughter reported he was not in his right senses, 
that he was nervous and cried easily, that he was irritable, 
that he expressed thoughts that he wanted to die, and that he 
startled easily.  The examiner noted the veteran was poorly 
kempt, irritable, not oriented to person or place, provided 
irrelevant responses, and was uncooperative and angry.  His 
judgment was impaired, and he lacked insight.  The examiner 
found the veteran was not competent for VA purposes.

Analysis

Initially, the Board notes that the claim for entitlement to 
service connection for a psychiatric disorder for accrued 
benefits purposes is found to be well-grounded under 38 
U.S.C.A. § 5107(a).  That is, based upon VA and private 
medical opinion, a claim has been presented which is 
plausible.  Murphy, 1 Vet. App. 78.  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Based upon the evidence of record, the Board finds that 
persuasive medical evidence has been submitted which 
demonstrates the veteran acquired a psychiatric disorder, 
classified as depression, with symptoms manifest to a 
compensable degree within a VA presumptive period.  See 
38 C.F.R. § 3.309.  

The Board notes the veteran was confined as a POW during 
active service for more than 30 days, and that applicable VA 
regulations provide compensable ratings for service-connected 
mental disorders with mild social and occupational 
impairment.  Therefore, applying the benefit of the doubt in 
the appellant's favor, the Board finds that entitlement to 
service connection for a psychiatric disorder for accrued 
benefits purposes is warranted.

Higher Rating Claim
Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).



Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Ratings Schedule provides disability ratings for duodenal 
ulcers which are moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations 
(20 percent); or moderately severe, with less than a severe 
disability, but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year (40 percent).  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (1998).


Factual Background

Service medical records include a November 1945 statement in 
which the veteran reported he incurred no wounds or illnesses 
from December 8, 1941, to the date of his return to military 
control.  The veteran's February 1946 discharge examination 
found normal abdominal viscera. 

VA examination in April 1991 included a diagnosis of active 
duodenal bulb ulcer, with mild to moderate gastritis.  The 
veteran's present weight was 43 kilograms (kg), with an ideal 
weight of 51 kg.  It was noted the veteran reported recurrent 
epigastric pains, unrelated to food intake, with bowel 
changes, relieved by medication.  X-ray examination revealed 
an active ulcer to the medial bulbar recess.  

VA examination in September 1992 included a diagnosis of 
chronic duodenal bulb deformity.  The examiner noted there 
was no evidence of anemia, periodic vomiting, or recurrent 
hematemesis or melena.  The veteran reported episodes of 
epigastric pain , more than 70 times per year, which lasted 
more than 5 days.  His present weight was 60.4 kg.  X-ray 
examination revealed chronic duodenal bulb deformity, 
essentially unchanged since April 1991.

VA examination in April 1995 shows the veteran complained of 
increased epigastric pain.  The examiner noted the veteran 
was anxious-looking.  Bowel sounds were normal.  There was no 
evidence of nausea or vomiting.  The diagnosis was chronic 
duodenal bulb deformity, compatible with previous peptic 
ulcer disease, unchanged.  His present weight was 58 kg.  X-
ray examination found the disorder was unchanged since 
October 1992.

Private medical certificates dated in June 1992 and March 
1995 included diagnoses of acute duodenal ulcer and active 
ulcer. 

Analysis

The Board notes that the higher rating claim is found to be 
well-grounded under 38 U.S.C.A. § 5107(a).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to 
assist.

Medical evidence demonstrates that the veteran's active 
duodenal bulb ulcer was manifested by subjective complaints 
of increased epigastric pain.  The evidence does not indicate 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  

In fact, the Board notes that the record reflects that the 
veteran gained weight after his VA examination in April 1991.  
Therefore, the Board finds that a rating in excess of 20 
percent is not warranted.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7305.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for 
active duodenal bulb ulcer for accrued benefits purposes.

Earlier Effective Date Claim
Criteria

Generally, the effective date of an award for a dependency 
and indemnity compensation claim is the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later; however, for claims involving benefits related to a 
service-connected death after separation from service the 
effective date is the first day of the month in which the 
veteran's death occurred if a claim is received within one 
year after the date of death, otherwise, the date of receipt 
of the claim..  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.400 (1998).

VA law provides that payment of monetary benefits based upon 
an award of DIC benefits may not be paid to an individual for 
any period before the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. §  5111 (West 1991).  

Factual Background and Analysis

The Board notes that the appellant's claim is found to be 
well-grounded under 38 U.S.C.A. § 5107(a).  The Board finds 
no further assistance is required in order to satisfy the 
duty to assist.

In correspondence and statements in support of the claim the 
appellant requested entitlement to an earlier effective date 
under VA laws applicable to a former POW.  She argued 
legislation provided an effective date for DIC benefits from 
September 1, 1993.  

The record reflects the veteran died June [redacted], 1995, 
and the appellant began receiving DIC benefit payments from 
July 1, 1995.  

Based upon the evidence of record, the Board finds there is 
no basis in law or fact whereby the appellant may receive an 
effective date earlier than the date of the veteran's death 
for an award of DIC benefits.  The Board finds the 
preponderance of the evidence is against the claim for an 
earlier effective date.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a psychiatric disorder 
for accrued benefits purposes is granted.

Entitlement to an evaluation in excess of 20 percent for 
active duodenal bulb ulcer for accrued benefits purposes is 
denied. 

Entitlement to an earlier effective date for the award of DIC 
benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

